Citation Nr: 0605319	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-27 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for an anxiety reaction.

Entitlement to service connection for a positive tuberculosis 
tine test result, claimed to be manifested by emphysema.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran retired from the Air Force Reserve in April 2003, 
following nearly twenty-nine years of reserve service.

The veteran presented sworn testimony in support of her 
appeal during a hearing in June 2005 before the undersigned 
Veterans Law Judge.  During the hearing, she and her 
representative clarified that she is claiming service 
connection for emphysema as the result of exposure to 
tuberculosis during the course of her Air Force duties.  The 
issue has thus been rephrased as reflected in the title page 
of this remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board observes that active military, naval, or 
air service includes any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for 
training is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes or by members of 
the National Guard of any state.  See 38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebral vascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Inactive duty training means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

An individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status.  In such cases, in order to establish 
basic eligibility for veterans benefits based upon service in 
the Air Force Reserve, an appellant must first establish that 
he or she was "disabled ... from a disease or injury incurred 
or aggravated in the line of duty."  See Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  

In this case, unfortunately we have yet to obtain the 
veteran's service personnel records.  Therefore, we do not 
know whether the veteran was ever called to active duty and 
we do not know the dates or length of her tours of active 
duty for training.  Because the disabilities for which she is 
seeking service connection appear to fit more nearly into the 
category of "diseases" rather than "injuries," complete 
information as to any active duty is particularly important.  

Review of the veteran's claims file also reveals that her 
service medical records are incomplete.  The veteran entered 
the reserves in the 1970s, yet the service medical records 
contained in her claims file only encompass the 1990s.  One 
possible explanation for the missing records is the fact that 
she served under three different names.  Upon remand, 
therefore, the RO should verify her other surnames and obtain 
medical records reflecting her entire period of reserve 
service.  Additionally, during the hearing and in her written 
statements, the veteran reports having been hospitalized at 
Keesler Medical Center, McDill Air Force Base, and Maxwell 
Air Force Base.  These records may be stored separately from 
her other service medical records and should be requested as 
well.

In assisting the veteran in developing evidence to support 
her claims, the VA is required to make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain these records would be futile, 
e.g., if the requested records do not exist or the custodian 
does not have them.  38 C.F.R. § 3.159(c).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO should obtain through official 
channels, the veteran's complete service 
personnel records for the purpose of 
verifying the veteran's periods of active 
duty, if any; active duty for training; 
and inactive duty for training.  The 
search for the veteran's personnel 
records should encompass, at the least, 
contacting the Chief of Personnel at the 
veteran's last duty assignment, and, if 
necessary, the Air Reserve Personnel 
Center.  

2.  The RO should secure the rest of the 
veteran's service medical records through 
official channels.  Requests should be 
made under all the names under which the 
veteran served.  Specific requests for 
hospitalization records from Keesler 
Medical Center, McDill Air Force Base, 
and Maxwell Air Force Base should be 
made, as well.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include accomplishing any 
further evidentiary development which may 
become apparent.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
M. W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


